Filed 3/28/22

                         CERTIFIED FOR PUBLICATION


       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                  DIVISION FOUR


 GERALD ARONOW,
           Petitioner,
 v.
 THE SUPERIOR COURT OF SAN                    A162662
 FRANCISCO COUNTY,
                                              (San Francisco County
           Respondent;
                                              Super. Ct. No. CGC-19-579853)
 EMERGENT, LLP et al.,
           Real Parties in Interest.

       We address a narrow issue, which the trial court certified for appellate
resolution (Code Civ. Proc., 1 § 166.1): Does a trial court that granted a
defendant’s petition to compel arbitration have jurisdiction to lift the stay of
trial court proceedings where a plaintiff demonstrates financial inability to
pay the anticipated arbitration costs? If so, may the court require defendant
either to pay plaintiff’s share of arbitration costs or to waive the right to
arbitration? We answer both questions in the affirmative, and will issue a
writ of mandate directing the trial court to allow Aronow to attempt to
demonstrate his inability to pay the arbitrator’s fees and, if necessary, to
conduct an evidentiary hearing. If the trial court finds Aronow is unable to


       All statutory references are to the Code of Civil Procedure unless
       1

otherwise indicated.
                                         1
pay the arbitrator’s fee, it should give Emergent the choice either to pay
Aronow’s share of the arbitrator’s fee or to waive the right to arbitrate.
                                BACKGROUND
      Aronow sued his former attorneys, Emergent LLP, Christopher
Wimmer, and Peter Roldan (collectively, “Emergent,” the real parties in
interest) for legal malpractice. Emergent invoked the arbitration provision in
the retainer agreement, which required that any dispute be resolved by
“binding arbitration before a retired judge at ADR Services, Inc., in San
Francisco, California, according to the rules of that organization.” The
agreement stated that Aronow “waiv[ed] [his] right to submit any dispute or
any cause of action . . . to a jury or court trial. The parties shall bear their
own legal fees and costs for all claims . . . .” Aronow opposed Emergent’s
section 1281.2 petition to compel arbitration, challenging the arbitration
provision on various grounds, including unconscionability. On August 4,
2020, the trial court granted the petition after finding the agreement was
valid; there was consideration for the fee agreement; the arbitration
agreement was not unconscionable; and Emergent had not waived its right to
arbitrate. 2
      Aronow and Emergent agreed on ADR Services, Inc. arbitrator Hon.
Alfred Chiantelli (Ret.), whose hourly rate is $600; $3,600 for a half (up to


      2In this proceeding, Aronow claims the trial court erred in concluding
that the arbitration agreement is not unconscionable, and both parties
extensively briefed that issue. The issue was not certified by the trial court.
In any event, that claim is untimely in our court as the trial court rejected
the argument in its August 4, 2020 order granting the petition to compel
arbitration, and Aronow did not seek review of that decision until he filed the
writ petition on May 19, 2021. (See Volkswagen of America, Inc. v. Superior
Court (2001) 94 Cal.App.4th 695, 701 [“As a general rule, a writ petition
should be filed within the 60-day period that is applicable to appeals.”].)
Therefore, we do not address the unconscionability issue.
                                         2
four-hour) day; and $6,000 for a full (up to eight-hour) day. Aronow was
required to make “a $1,500 advance payment” for the arbitrator’s fee. ADR
Services, Inc. agreed to apply its “consumer” waiver of its usual $450
administrative fee because Aronow was a consumer of legal services. At the
initial conference with the arbitrator, Aronow advised that he was unable to
pay the arbitration fees. The conference was adjourned and the arbitration
did not proceed.
      In the trial court, Aronow filed a motion for arbitration fees and costs
waiver or alternatively to lift the court stay, which the trial court denied.
Recognizing a split of authority, the court followed the appellate opinion that
held a trial court does not have jurisdiction to lift a stay despite a plaintiff’s
claim that he cannot afford to pay arbitration fees. (See MKJA, Inc. v. 123 Fit
Franchising, LLC (2011) 191 Cal.App.4th 643, 658–659 (MKJA).) The court
also found Aronow had not documented “his share of the arbitration costs,”
“did not seek or obtain permission from this Court to proceed in forma
pauperis,” and “does not make a persuasive showing that he is unable to pay
that estimated amount.”
      Aronow asked the court, pursuant to section 166.1, 3 to certify the
question of whether a trial court that granted a defendant’s petition to
compel arbitration has jurisdiction to lift the stay of trial court proceedings



      3 Section 166.1 states: “Upon the written request of any party or his or
her counsel, or at the judge’s discretion, a judge may indicate in any
interlocutory order a belief that there is a controlling question of law as to
which there are substantial grounds for difference of opinion, appellate
resolution of which may materially advance the conclusion of the litigation.”
The statute is intended to “ ‘codify a judge’s implicit authority to comment on
an order,’ ” though it “ ‘does not change existing writ procedures or create a
new level of appellate review.’ ” (Bank of America Corp. v. Superior Court
(2011) 198 Cal.App.4th 862, 869, fn. 6.)
                                         3
where a plaintiff demonstrates financial inability to pay the anticipated
arbitration costs. The court granted Aronow’s request. In its order, the court
acknowledged it found in its prior order that even if contrary authority,
including Roldan v. Callahan & Blaine (2013) 219 Cal.App.4th 87 (Roldan)
applied, Aronow “did not make a sufficient factual showing to support a
finding that he is unable to pay his anticipated share of the cost of the
arbitration. . . . However, the court notes that, based on the representations
of counsel at the hearing, it has a reasonable basis to believe that [Aronow]
may be able to fill those gaps in his evidentiary presentation. For example,
[Aronow’s] counsel pointed out that [Aronow] is currently receiving public
assistance relief in the State of Alaska, and would not be eligible to receive
such relief if he had any substantial assets.”
      Aronow then filed a petition for writ of mandate or other relief, which,
in response to our request for a preliminary opposition, Emergent opposed.
We issued an order to show cause to the respondent superior court, and these
proceedings followed.
                                DISCUSSION
I.    Legal Background
Trial court stays during arbitration
      A stay of trial court proceedings pending arbitration is governed by
section 1281.4, which provides: “If a court of competent jurisdiction, whether
in this State or not, has ordered arbitration of a controversy which is an issue
involved in an action or proceeding pending before a court of this State, the
court in which such action or proceeding is pending shall, upon motion of a
party to such action or proceeding, stay the action or proceeding until an
arbitration is had in accordance with the order to arbitrate or until such
earlier time as the court specifies. [¶] If an application has been made to a


                                        4
court of competent jurisdiction, whether in this State or not, for an order to
arbitrate a controversy which is an issue involved in an action or proceeding
pending before a court of this State and such application is undetermined,
the court in which such action or proceeding is pending shall, upon motion of
a party to such action or proceeding, stay the action or proceeding until the
application for an order to arbitrate is determined and, if arbitration of such
controversy is ordered, until an arbitration is had in accordance with the
order to arbitrate or until such earlier time as the court specifies.”
      “ ‘The purpose of the statutory stay [required pursuant to section
1281.4] is to protect the jurisdiction of the arbitrator by preserving the status
quo until arbitration is resolved. [Citations.] [¶] In the absence of a stay, the
continuation of the proceedings in the trial court disrupts the arbitration
proceedings and can render them ineffective.’ ” (MKJA, supra,
191 Cal.App.4th at p. 658.) “ ‘ “Once a petition is granted and the lawsuit is
stayed, ‘the action at law sits in the twilight zone of abatement with the trial
court retaining merely vestigial jurisdiction over matters submitted to
arbitration.’ [Citation.] During that time, under its ‘vestigial’ jurisdiction, a
court may: appoint arbitrators if the method selected by the parties fails
([Code Civ. Proc.,] § 1281.6); grant a provisional remedy ‘but only upon the
ground that the award to which an applicant may be entitled may be
rendered ineffectual without provisional relief’ ([Code Civ. Proc.,] § 1281.8,
subd. (b)); and confirm, correct or vacate the arbitration award ([Code Civ.
Proc.,] § 1285). Absent an agreement to withdraw the controversy from
arbitration, however, no other judicial act is authorized.” ’ ” (MJKA, at
pp. 658–659.)




                                         5
Split of Authority on consequence of a plaintiff’s indigency
      As the trial court recognized, appellate courts disagree whether a trial
court may lift a stay in response to a plaintiff’s claimed inability to pay
arbitration costs. The trial court followed MKJA, the authority it found to be
“better-reasoned” (see Auto Equity Sales, Inc. v. Superior Court (1962)
57 Cal.2d 450, 456 [trial courts must choose between conflicting decisions]),
and concluded it did not have jurisdiction to grant Aronow relief.
      In MKJA, franchisees sued the franchisor for fraudulently inducing
them to enter into the relationship and failing to provide operational support
pursuant to the agreement, which contained an arbitration provision.
(MKJA, supra, 191 Cal.App.4th at pp. 648–649.) The franchisor filed a
motion to stay pursuant to section 1281.4, which the trial court granted.
(MJKA, at p. 649.) When the franchisees filed a motion to lift the stay
because they could not afford arbitration costs, the trial court lifted the stay
concluding that the “arbitration provisions were unconscionable and/or
unenforceable.” (Id. at p. 653.)
      Division One of the Fourth District Court of Appeal reversed. The court
interpreted section 1281.4 and “conclude[d] that a trial court may not lift a
stay of litigation merely because a party cannot afford the costs associated
with arbitration.” (MJKA, supra, 191 Cal.4th at p. 660.) The court reasoned
“the purpose of section 1281.4 is to protect the jurisdiction of the arbitrator by
preserving the status quo until the arbitration is resolved,” which is
“essential to the enforceability of arbitration agreements generally.” (Id. at
pp. 660–661.) In its view, “[i]nterpreting section 1281.4 to broadly permit a
trial court to allow litigation to proceed whenever the court determines that a
party cannot afford the costs of arbitration . . . would be fundamentally
inconsistent with [both] California’s ‘strong public policy favoring contractual


                                        6
arbitration’ [citation] [¶] . . . [and] well-established case law holding that a
trial court retains only a very narrow scope of jurisdiction with respect to an
action that has been stayed pending arbitration.” (Id. at p. 661.)
      Division Three of the Fourth District Court of Appeal twice considered
the same issue, but reached the opposite conclusion. In the first case, Roldan,
supra, 219 Cal.App.4th 87, a law firm sued by its former clients successfully
invoked the arbitration provision of the retainer agreement. (Id. at p. 89.)
The trial court granted the clients in forma pauperis status, but later denied
their motion to compel the law firm to advance the arbitration costs. (Id. at
pp. 92–93.) The Court of Appeal reversed and explained succinctly that the
former clients could be excused from the obligation to pay arbitration fees
because “to rule otherwise might effectively deprive them of access to any
forum for resolution of their claims against [the law firm]. We will not do
that.” (Id. at pp. 95–96.) The court acknowledged it could not order the
arbitration forum to waive its fees. So instead, the court remanded the
matter for the trial court to “determine whether any of these plaintiffs are
financially able to pay their pro rata share of [the arbitration] cost. If the
court determines that any plaintiff is unable to do so, it must issue an order
specifying that [defendant] has the option of either paying that plaintiff’s
share of the arbitration cost or waiving its right to arbitrate that plaintiff’s
case and allowing the case to proceed in court.” (Id. at p. 96.) The court did
not address either the trial court’s jurisdiction under section 1281.4 or the
contrary result in MKJA.
      The same appellate court reached a similar result in Weiler v. Marcus
& Millichap Real Estate Investment Services, Inc. (2018) 22 Cal.App.5th 970.
In Weiler, the plaintiff sued an investment services company that represented
her in property exchange transactions. On the company’s motion, the trial


                                         7
court ordered the matter to arbitration. (Id. at p. 974.) Several years later,
the former client claimed she could not afford her half of the escalating costs
of arbitration, so she brought a declaratory relief action seeking relief under
Roldan. (Weiler, at pp. 975–976.) The trial court granted the company’s
summary judgment motion, but the appellate court reversed. (Id. at p. 976.)
Following its decision in Roldan, the court explained that forcing the plaintiff
“to remain in the arbitral forum with an obligation to pay half the fees will
lead to ‘the very real possibility [that she] might be deprived of a forum’ to
resolve her grievances against defendants.” (Weiler, at p. 978, quoting
Roldan, supra, 219 Cal.App.4th at p. 96.) “The interest in avoiding such an
outcome far outweighs the interest, however strong, in respecting parties’
agreements to arbitrate.” (Weiler, at p. 979.) The court also believed its
conclusion was consistent with both the Federal Arbitration Act (9 U.S.C. § 1
et seq.) and the California Arbitration Act (Code Civ. Proc., § 1280 et seq.)
because an arbitration can be deemed “had” under both laws if it is
terminated due to a party’s failure to pay arbitration fees, which would allow
the court to lift a stay of court proceedings. (Weiler, at pp. 979–980, citing
9 U.S.C., § 3; and Code Civ. Proc., § 1281.4.) Once again, the court elided the
contrary result in MKJA.
II.   Analysis
Standard of review
      We review the issue presented here de novo as it requires us to
interpret section 1281.4 to decide whether the trial court has jurisdiction to
lift the stay. (See Doe v. Brown (2009) 177 Cal.App.4th 408, 417 [“We apply
the de novo standard of review to this claim, since the claim raises an issue of
statutory interpretation.”]; Cardiff Equities, Inc. v. Superior Court (2008)
166 Cal.App.4th 1541, 1548 [applying de novo standard of review to “legal


                                        8
question” of whether case was properly stayed pursuant to § 1281.4]; MKJA,
supra, 191 Cal.App.4th at p. 657 [applying de novo review].)
Statutory text and history
      We begin by considering section 1281.4’s language and structure.
(Gund v. County of Trinity (2020) 10 Cal.5th 503, 511.) The California
Arbitration Act “was enacted in 1927, and revised and reenacted in 1961”
(Armendariz v. Foundation Health Psychcare Services, Inc. (2000) 24 Cal.4th
83, 112 (Armendariz), abrogated in part on another ground in AT&T Mobility
LLC v. Concepcion (2011) 563 U.S. 333, 339-340, 352) upon the
recommendation of the California Law Revision Commission. Neither the
statute nor the Law Revision Commission’s recommendation addresses
circumstances where, due to indigency, a party to a contract containing an
arbitration provision is unable to bear the cost of the arbitrator’s fee. (Stats.
1961, ch. 461, § 2, Assem. Bill No. 832, Recommendation and Study relating
to Arbitration (Dec. 1960) 3 Cal. Law Revision Com. Rep. 1961.) The statute
states only that upon ordering arbitration, a trial court must “stay the action
or proceeding until an arbitration is had in accordance with the order to
arbitrate or until such earlier time as the court specifies.” (§ 1281.4.) We
agree with the MKJA court’s explanation that while we may assume, based
on the statutory language, that a “trial court possesses some amount of
discretion to lift a stay imposed pursuant to section 1281.4, prior to the
completion of an ordered arbitration,” the statute “does not address the scope
of that discretion.” (MKJA, supra, 191 Cal.App.4th at p. 660.) We therefore
turn to other sources to determine whether a trial court may lift a stay under
the circumstances presented here. (Gund, at p. 511.)




                                        9
Jameson v. Desta
      Confronted with MKJA and Roldan, the trial court found the former
“the better-reasoned of the two approaches.” However, it appears the parties
did not advise the trial court that our Supreme Court had recently cited
Roldan with approval and relied upon it in reaching its holding in Jameson v.
Desta (2018) 5 Cal.5th 594, 605, 621–622 (Jameson.) 4
      Jameson, a prison inmate, sued a California Department of Corrections
doctor in San Diego County for professional negligence. (Jameson, supra,
5 Cal.5th at p. 599.) Declared in forma pauperis, Jameson was entitled to
both waiver of the filing fee and the attendance of an official court reporter.
(Id. at p. 598, see Gov. Code, §§ 68086, subdivision (b), 68631.) In response to
drastic budget reductions, the trial court’s policy did not provide official court
reporters at civil trials; a party had to hire a private reporter, and no
provision was made for a litigant who, due to limited financial resources, was
unable to engage a private reporter. (Jameson, at p. 598.) Jameson
represented himself at the jury trial, which proceeded without a court
reporter. (Id. at p. 601.) After opening statements, the trial court granted
defendant’s nonsuit motion (§ 581c) and motion to dismiss for failure to bring
the action to trial within five years after commencement (§ 583.310) and
entered judgment for defendant. (Jameson, at p. 601.) Jameson appealed. The
Court of Appeal affirmed after concluding that “plaintiff is precluded from
obtaining a reversal of the trial court’s nonsuit ruling because the record on
appeal does not contain a reporter’s transcript.” (Id. at p. 602.)




      4 Curiously, while Emergent devotes dozens of pages to its discussion of
Roldan, it does not address Jameson in either its opposition to petition for
writ of mandate (table of authorities at pp. 7–8) or in its return to petition for
writ of mandate (table of authorities at pp. 9–10).
                                        10
      The Supreme Court reversed and held “as applied to in forma pauperis
litigants who are entitled to a waiver of official court reporter fees, the San
Diego Superior Court’s general policy of not providing official court reporters
in most civil trials while permitting privately retained court reporters for
parties who can afford to pay for such reporters is inconsistent with the
general teaching of prior California in forma pauperis judicial decisions and
the public policy of facilitating equal access to the courts embodied in
[Government Code] section 68630, subdivision (a).” (Jameson, supra,
5 Cal.5th at p. 599.) “By precluding an indigent litigant from obtaining the
attendance of an official court reporter (to which the litigant would be
entitled without payment of a fee), while at the same time preserving the
right of financially able litigants to obtain an officially recognized pro
tempore court reporter, the challenged court policy creates the type of
restriction of meaningful access to the civil judicial process that the relevant
California in forma pauperis precedents and legislative policy render
impermissible.” (Ibid.)
      To reach this result, the court surveyed the decisions protecting
indigent civil litigants, beginning with Martin v. Superior Court (1910)
176 Cal. 289 (Martin), where the court held that “under the common law
California courts have the inherent power to permit an indigent person to
litigate a civil case in forma pauperis and thereby to bring a civil action
without paying the ordinary, statutorily required filing fees.” (Jameson,
supra, 5 Cal. 5th at pp. 603–604, citing Martin, at pp. 293–296.) The court
explained: “Following the general principles set forth in Martin, this court
and the Courts of Appeal have afforded indigent civil litigants the ability to
obtain meaningful access to the judicial process in a great variety of




                                        11
contexts.” (Jameson, at p. 604.) The court listed 14 examples 5, including the
right of an indigent civil litigant to obtain an injunction without providing an
injunction bond (see Conover, supra, 11 Cal.3d 842); the right of an indigent
civil litigant to obtain waiver of bond requirement imposed by former



      5   “(See, e.g., Majors v. Superior Court of Alameda Co. (1919) 181 Cal.
270 [right of civil indigent litigant to obtain jury on retrial without
prepayment of jury fees]; Isrin v. Superior Court (1965) 63 Cal.2d 153 (Isrin)
[indigent civil plaintiff could not be denied in forma pauperis status because
represented by counsel on contingent fee basis]; Ferguson v. Keays (1971)
4 Cal.3d 649 . . . [right of indigent civil litigant to file appeal without payment
of appeal fees]; Earls v. Superior Court (1971) 6 Cal.3d 109 (Earls) [indigent
civil litigant may not be denied in forma pauperis status on the ground that
litigant may be able to afford fees through savings over several months];
Conover v. Hall (1974) 11 Cal.3d 842 (Conover) [right of indigent civil litigant
to obtain injunction without providing an injunction bond]; Payne v. Superior
Court (1976) 17 Cal.3d 908 . . . [right of indigent prisoner who is a defendant
in a civil case to be provided meaningful access to judicial process, including
representation by counsel if necessary]; Yarbrough v. Superior Court (1985)
39 Cal.3d 197 [explaining trial court’s responsibilities under Payne]; County
of Sutter v. Superior Court (1966) 244 Cal.App.2d 770 (County of Sutter)
[right of indigent civil litigant to obtain waiver of bond requirement imposed
by [former Gov. Code,] § 947]; Bank of America v. Superior Court (1967)
255 Cal.App.2d 575 . . . [right of indigent out-of-state civil litigant to obtain
waiver of security for costs required by Code Civ. Proc., § 1030]; Roberts v.
Superior Court (1968) 264 Cal.App.2d 235 . . . [right of indigent civil litigant
to obtain waiver of appeal bond required by Code Civ. Proc., former § 985.5];
Cohen v. Board of Supervisors (1971) 20 Cal.App.3d 236 . . . [right of indigent
civil plaintiff who could not afford service by statutorily prescribed
publication to utilize alternative reasonable method of service]; Solorzano v.
Superior Court (1993) 18 Cal.App.4th 603 (Solorzano) [trial court abused its
discretion in appointing a privately compensated discovery referee that
indigent plaintiffs could not afford]; Baltayan v. Estate of Getemyan (2001)
90 Cal.App.4th 1427, 1436–1443(conc. opn. of Johnson, J.) (Baltayan) [right
of indigent out-of-state civil plaintiff to exemption from security undertaking
required by Code Civ. Proc., § 1030]; Roldan[, supra,] 219 Cal.App.4th
87 [trial court may not consign indigent plaintiffs to an arbitration process
they cannot afford to pursue].)” (Jameson, supra, 5 Cal.5th at pp. 604–605.)
                                        12
Government Code section 947 (see County of Sutter, supra, 244 Cal.App.2d
770; and the right of an indigent out-of-state civil plaintiff to exemption from
security undertaking required by Code of Civil Procedure section 1030 (see
Baltayan, supra, 90 Cal.App.4th 1427, 1436–1443 (conc. opn. of Johnson, J.));
see also Jameson, at pp. 604–605.)
      Principal among the examples was Roldan, which the court observed
was based on “ ‘California’s long-standing public policy of ensuring that all
litigants have access to the justice system for resolution of their grievances,
without regard to their financial means.’ ” (Jameson, supra, 5 Cal.5th at
p. 621, quoting Roldan, supra, 219 Cal.App.4th at p. 94.) The court described
Roldan’s plight as follows: “In Roldan, supra, 219 Cal.App.4th 87, a related
question arose in the context of the enforcement of an arbitration provision
contained in retainer agreements between the plaintiff clients and the
defendant attorneys. Under the arbitration clause at issue and the applicable
provisions of the California Arbitration Act (Code Civ. Proc., § 1284.2), each
party to the arbitration agreement was required to pay a pro rata share of
the arbitrator’s fees and expenses as well as other arbitration expenses, all of
which were likely to be substantial. The plaintiffs in Roldan were elderly
individuals who had applied for and had been granted in forma pauperis
status in the judicial proceeding. Thereafter, the plaintiffs challenged the
trial court order compelling them to submit their dispute with their attorneys
to arbitration, maintaining that they could not afford to pay the arbitration
expenses.
      “The Court of Appeal in Roldan first discussed several cases that had
considered whether a provision of an arbitration agreement that required a
party to pay arbitration fees that the party could not afford was
unconscionable and unenforceable. (Roldan, at pp. 94–95 [describing


                                       13
Gutierrez v. Autowest, Inc. (2013) 114 Cal.App.4th 77 and Parada v. Superior
Court (2009) 176 Cal.App.4th 1554].) The appellate court in Roldan
thereafter concluded that it need not reach the issue of whether the
arbitration agreements at issue in that case were unenforceable, because the
only issue before it was whether plaintiffs, who had been granted permission
to proceed in forma pauperis, ‘could . . . be excused from the obligation to pay
fees associated with arbitration.’ (Roldan, at p. 95.) The court in Roldan,
having taken note of ‘California’s long-standing public policy of ensuring that
all litigants have access to the justice system for resolution of their
grievances, without regard to their financial means’ (id. at p. 94, citing
Martin, supra, 176 Cal. 289), concluded that the plaintiffs were entitled to
relief.
          “The court in Roldan explained: ‘If, as plaintiffs contend, they lack the
means to share the cost of the arbitration, to rule otherwise might effectively
deprive them of access to any forum for resolution of their claims against [the
defendants]. We will not do that. Of course, as the trial court recognized, we
cannot order the arbitration forum to waive its fees, as a court would do in the
case of an indigent litigant. Nor do we have authority to order [the defendant
law firm] to pay plaintiffs’ share of those fees. What we can do, however, is
give [the defendant law firm] a choice: if the trial court determines that any
of these plaintiffs is unable to share in the cost of arbitration, [the firm] can
elect to either pay that plaintiff’s share of the arbitration cost and remain in
arbitration or waive its right to arbitrate that plaintiff’s claim.’ (Roldan,
supra, 219 Cal.App.4th at p. 96.)” (Jameson, supra, 5 Cal.5th at pp. 621–622.)
          Jameson also relied on Solorzano, supra, 18 Cal.App.4th 603 where, as
in Roldan, the appellate court relieved an indigent litigant of bearing the cost
of a private neutral decision maker. Solorzano held a trial court’s discretion


                                          14
to appoint a privately compensated referee under sections 639 and 645.1
cannot be exercised in a manner that makes it unaffordable for an indigent
party to litigate discovery disputes. The court explained: “Section 645.1
makes no provision for indigent litigants proceeding in forma pauperis.
However, such parties are by definition unable to pay court-ordered reference
fees regardless of how they are allocated. That is, no division or allocation of
hourly fees for the services of a privately compensated discovery referee that
imposes a monetary burden on impecunious litigants can achieve the fair and
reasonable goal of section 645.1. Therefore, based on the present record, we
conclude section 645.1 does not constitute authority for the trial court to
appoint a privately compensated discovery referee to resolve the instant
dispute.” (Solorzano, at p. 615.)
      That the court in Solorzano was exercising discretion in appointing the
referee whereas the Roldan court was acting pursuant to a legislative
directive did not lead the Jameson court to distinguish the two outcomes.
“[T]hese cases demonstrate that the policy of affording indigent litigants
meaningful access to the judicial process establishes restrictions not only
upon potential barriers created by legislatively imposed fees or procedures,
but also upon court-devised policies or practices that have the effect of
denying to qualified indigent litigants the equal access to justice that the in
forma pauperis doctrine was designed to provide. (See, e.g., Isrin, supra,
63 Cal.2d 153; Earls, supra, 6 Cal.3d 109; Solorzano, supra, 18 Cal.App.4th
603; Roldan, supra, 219 Cal.App.4th 87.)” (Jameson, supra, 5 Cal.5th at
p. 606 (italics in original).) The court then emphasized the significance of
Roldan and Solorzano: “The decisions in Solorzano and Roldan reveal a
fundamental aspect of the California in forma pauperis doctrine that is
directly relevant to the issue presented here. As these decisions demonstrate,


                                       15
under California law when a litigant in a judicial proceeding has qualified for
in forma pauperis status, a court may not consign the indigent litigant to a
costly private alternative procedure that the litigant cannot afford and that
effectively negates the purpose and benefit of in forma pauperis status. In
other words, whatever a court’s authority may be in general to outsource to
privately compensated individuals or entities part or all of the court’s judicial
duties with respect to litigants who can pay for such private services, a court
may not engage in such outsourcing in the case of in forma pauperis litigants
when the practical effect is to deprive such litigants of the equal access to
justice that in forma pauperis status was intended to afford.” (Jameson,
supra, 5 Cal.5th at p. 622.)
      With the benefit of the Supreme Court’s approval of Roldan’s rationale
and result, we find it to be the better reasoned opinion and will follow its
approach.
In forma pauperis status
      At the time the trial court certified this matter for writ review, it had
not given Aronow permission to proceed in forma pauperis. After the matter
was certified, both the trial court and our court allowed Aronow to proceed in
forma pauperis. We need not analyze the timing of Aronow’s in forma
pauperis status because our Supreme Court concluded in Conover, supra,
11 Cal.3d 842, that in forma pauperis status is not required in the first
instance for a litigant to seek relief from fees and costs that inhibit his right
of access to the judicial process. In Conover, indigent plaintiffs who had not
sought in forma pauperis status obtained a preliminary injunction against
the enforcement of a state welfare provision without complying with section
529’s mandatory injunction bond requirement. The court recognized that it
was extending Martin, supra, 176 Cal. 289, because the bond “is not simply a


                                        16
fee exacted by the state for the use of its court system, but instead is a form
of security intended to protect an adversary party from potential injury. The
initial question must, therefore, be whether, in appropriate circumstances, a
trial court has authority to suspend such protection afforded by statue to
litigating parties generally.” (Conover, at p. 851.)
      The Supreme Court affirmed the trial court’s decision to waive the bond
fees. (Conover, supra, 11 Cal.3d at p. 853.) It explained that “[i]n a long series
of cases commencing with Martin v. Superior Court (1917) 176 Cal. 289, our
court has explained that, despite the apparent mandatory character of a
variety of statutes calling for the payment of litigation fees, California courts
retain a common law authority to dispense with such fees in the case of poor
litigants.” (Id. at pp. 850–851.) Following this line of cases, the court held
that “courts retain . . . authority to dispense with the “ ‘damage bond,’ ” which
“function[s]” “to protect the monetary interests of adversary parties in
litigation.” (Id. at p. 852.) The court quickly dispatched the appellant’s
argument that in forma pauperis is required, noting that appellate court
precedent does “not support defendants’ contention that a formal in forma
pauperis application is required before relief can be granted.” (Ibid.)
Jurisdiction
      In its explicit approval of Roldan and the relief afforded the plaintiff
there, the Supreme Court in Jameson recognized a trial court’s jurisdiction
on remand to determine if a plaintiff is unable to pay arbitration costs and, if
so, to offer the defendant law firm two alternatives: “ ‘elect to either pay that
plaintiff’s share of the arbitration cost and remain in arbitration or waive its
right to arbitrate that plaintiff’s claim.’ (Roldan, supra, 219 Cal.App.4th at
p. 96.)” (Jameson, supra, 5 Cal.5th at pp. 621–622.)




                                        17
      In choosing to follow Roldan’s approach, we are not unmindful of the
authority on which MKJA relies, which the trial court adopted and which
Emergent urges us to endorse. But we find more persuasive the Supreme
Court’s approval of the cases in which it and our sister courts have not
allowed the absence of legislation or, occasionally, contrary statutes to bar
indigent litigants from pursuing their constitutional rights. (Pp. 11–16, ante;
Jameson, supra, 5 Cal.5th at pp. 605–606.) “Moreover, this line of cases also
demonstrates that the exercise of judicial discretion in furtherance of
facilitating equal access to justice is not limited to excusing the payment of
fees that the government charges for government-provided services. Judicial
authority to facilitate meaningful access to indigent litigants extends as well
to excusing statutorily imposed expenses that are intended to protect third
parties (e.g., injunction or damage bonds) and to devising alternative
procedures (e.g., additional methods of service or meaningful access) so that
indigent litigants are not, as a practical matter, denied their day in court.”
(Jameson, at p. 605.)
      Unlike Conover and similar cases where relieving an indigent of the
statutory obligation to post a bond could jeopardize the prevailing party’s
recovery, the Roldan remedy affords Emergent two alternatives, both of
which protect the right to a fair, neutral tribunal to decide the case.
Emergent can advance Aronow’s share of the arbitrator’s fee or, as it would
absent the arbitration provision in the retainer agreement, try the case to a
jury or court. We have no doubt that we strike the balance—between
enforcing the language of the arbitration provision and Aronow’s changed
financial circumstances—consistent with the indigent litigant jurisprudence
Jameson recounts.




                                       18
Other authorities cited by the trial court
      Unlike the trial court, we do not find anything in Armendariz, supra,
24 Cal.4th 83, or the Legislature’s subsequent enactment of section 1284.3 to
compel a contrary outcome. Armendariz held that an employee’s California
Fair Employment and Housing Act (Gov. Code, § 12900 et seq.) claims could
be decided in arbitration, but “the arbitration must meet certain minimum
requirements, including neutrality of the arbitrator, the provision of
adequate discovery, a written decision that will permit a limited form of
judicial review, and limitations on the costs of arbitration.” (Armendariz, at
p. 91.) The trial court did not find the arbitration provision of the retainer
agreement to have been unconscionable at the time it was entered. But we
cannot ignore that a party’s financial circumstances can change between
entry into an arbitration-provision contract and a dispute that requires
resolution. Where a trial court finds an arbitration agreement’s cost-sharing
provision would effectively deprive a litigant of a forum for resolution,
Jameson instructs that a judicial remedy is necessary. That the Legislature
enacted section 1284.3—which addresses fees and costs in consumer
arbitration for indigent consumers (see Sanchez v. Valencia Holding Co., LLC
(2015) 61 Cal.4th 899)— does not preclude the need for a judicial remedy to
ameliorate an unanticipated financial obstacle.
      Nor is our application of the Jameson principles incompatible with
section 1281.4, on which MKJA relies for a contrary result: “ ‘The purpose of
the statutory stay [required pursuant to section 1281.4] is to protect the
jurisdiction of the arbitrator by preserving the status quo until arbitration is
resolved. [Citations.] [¶] In the absence of a stay, the continuation of the
proceedings in the trial court disrupts the arbitration proceedings and can
render them ineffective.’ ” (MKJA, supra, at p. 658, quoting Federal Ins. Co.


                                       19
v. Superior Court (1998) 60 Cal.App.4th 1370, 1374–1375.) Here, the
arbitration has not commenced; the status quo is static. Failure to allow
Emergent to pay Aronow’s fee would render the “arbitration proceedings . . .
ineffective.” (Ibid.)
      Nor is Titan/Value Equities Group, Inc. v. Superior Court (1994)
29 Cal.App.4th 482 apposite. In Titan, the trial court “reasserted jurisdiction”
over a case in arbitration and ordered the arbitration to proceed under
various conditions after the arbitration “never got off the ground” due to a
number of factors, including the bankruptcy of certain defendants, various
discovery disputes, and scheduling conflicts. (Id. at p. 485.) The appellate
court held the trial court exceeded its jurisdiction by taking such action: “The
trial court may not step into a case submitted to arbitration and tell the
arbitrator what to do and when to do it: it may not resolve procedural
questions, order discovery, determine the status of claims before the
arbitrator or set the case for trial because of a party’s alleged dilatory
conduct. It is for the arbitrator, and not the court, to resolve such questions.”
(Id. at p. 489.) Here, by contrast, no party is contending we are removing the
arbitrator’s decision-making authority. Rather, without prepayment by
Emergent, the arbitrator will never decide any issues. If, on remand, the trial
court finds Aronow unable to pay the fees and Emergent elects to do so, the
arbitration will proceed without further trial court intervention. Absent the
trial court’s resolution of the fee payment, no issues will be decided. And in
that event, the arbitrator’s jurisdiction is not “frustrated by the litigation”




                                        20
(MKJA, supra, 191 Cal.App.4th at p. 660); it is facilitated by the trial court’s
intervention. 6
Procedure to determine financial ability to pay arbitrator’s fees
      The trial court expressed concern that adopting the Roldan analysis
“threatens to open the courts to extensive, burdensome, and potentially
unmanageable litigation.” In its view, Roldan “mandates an ill-defined
inquiry in each case into the financial ability of the contracting party to
proceed with arbitration.” The trial court invited us “to provide all trial courts
with valuable guidance.” As we explain, trial courts are well equipped to
analyze a litigant’s ability to pay arbitration fees.
      We begin with guidance from our Supreme Court. In response to the
argument that fee allocation should be decided at the conclusion of an
arbitration, the Court in Armendariz recognized that “it is not only the costs
imposed on the claimant but the risk that the claimant may have to bear
substantial costs that deters the exercise of the constitutional right of due
process.” (Armendariz, supra, 24 Cal.4th at p. 110, italics in original.)
“Because we conclude the imposition of substantial forum fees is contrary to
public policy, and is therefore grounds for invalidating or revoking an
arbitration agreement and denying a petition to compel arbitration under
Code of Civil Procedure sections 1281 and 1281.2, we hold that the cost issues
should be resolved not at the judicial review stage but when a court is
petitioned to compel arbitration.” (Ibid.)
      We, too, conclude that the trial court should decide the issue of
arbitrator fee payment and it should be resolved before commencement of the



      6We do not address the situation in which a party claims an inability to
pay arbitration fees and the other party seeks to have the ability-to-pay issue
resolved in arbitration.
                                        21
arbitration. We do not prescribe a singular procedure, but—in response to the
trial court’s request—suggest various alternatives, recognizing that the
circumstances of a case will inform the trial court’s decision how to proceed.
That approach does not unduly burden the trial court and allows it to balance
the parties’ due process rights with the need for judicial economy.
      As we observed, in forma pauperis status is not a prerequisite;
however, the procedures for that determination provide a ready template
should the trial court decide to employ it. (Gov. Code, § 68630 et seq.) In
enacting the remedy for indigent litigants, the Legislature found “[t]hat our
legal system cannot provide ‘equal justice under law’ unless all persons have
access to the courts without regard to their economic means. California law
and court procedures should ensure that court fees are not a barrier to court
access for those with insufficient economic means to pay those fees.” (Gov.
Code, § 68630, subd. (a).) In response to a petition to compel arbitration, a
litigant who claims financial inability to pay the arbitrator’s fee could submit
the Judicial Council application form and the financial statement prescribed
by Government Code section 68633, subdivisions (c)(1) and (c)(2). “The court
may delegate to the clerk the authority to grant applications for an initial fee
waiver that meet the standards of eligibility and application requirements set
forth in Sections 68632 and 68633.” (Gov. Code, § 68634, subd. (d).) Where a
party seeking relief from paying the arbitrator’s fee is one of the persons
enumerated in Government Code section 68632’s list of persons “eligible to
proceed without paying court fees and costs,” the decision would be
ministerial. Where the clerk is unable to grant the request, at the section
1281.2 hearing the judge can follow the fee waiver procedure and make the
determination just as judges do where the clerk does not grant a fee waiver
request. (Gov. Code, § 68634.5, subd. (e).) This approach minimizes the


                                       22
judge’s role, avoids the trial court’s concern about “extensive, burdensome,
and potentially unmanageable litigation,” and responds to its request for
guidance. It will allow the trial court to decide a litigant’s ability to pay
arbitration costs and achieve the Legislature’s stated goal of assuring “ ‘equal
justice under law’ ” (Gov. Code, § 68630, subd. (a)) for indigent litigants
subject to an arbitration provision.
      At oral argument, Emergent claimed the right to challenge in forma
pauperis status and asserted the need to conduct discovery to pursue that
objection. We recognize that interest and conclude, where appropriate, it can
be accommodated by the trial court. Where a party to a contract with an
arbitration provision opposes a motion to compel arbitration on the ground of
inability to pay the costs, the moving party can ask leave to conduct limited
discovery directed only to the opponent’s financial circumstances. We do not
share Emergent’s concern that such limited discovery would waive its right to
arbitrate. While taking advantage of judicial discovery procedures not
available in arbitration is one of several factors for assessing whether a party
has waived its right to arbitrate (see St. Agnes Medical Center v. PacifiCare
of California (2003) 31 Cal.4th 1187, 1196), the discovery at issue in the cases
finding waiver bears no resemblance to the discovery Emergent desires here.
(E.g., Oregel v. PacPizza, LLC (2015) 237 Cal.App.4th 342, 356 [defendant
produced “multiple deponents” who were questioned on class issues, and also
deposed plaintiff and 25 putative class members]; Bower v. Inter-Con Security
Systems, Inc. (2014) 232 Cal.App.4th 1035, 1045 [defendant propounded
classwide discovery that “was not de minimis, and was not propounded to
preserve some right to seek discovery that would otherwise be lost”]; Zamora
v. Lehman (2010) 186 Cal.App.4th 1, 18 [defendants propounded “a set of
form interrogatories, a set of 236 special interrogatories, and a document


                                        23
demand that resulted in the production of over 60,000 documents,” and also
deposed person with most knowledge about the complaint’s allegations].)
Emergent’s efforts to obtain limited discovery about Aronow’s finances will
not implicate any of the other factors relating to waiver, such as acting
inconsistently with the right to arbitrate or substantially invoking “ ‘ the
litigation machinery.’ ” (St. Agnes Medical Center v. PacifiCare of California,
at p. 1196.) Because “waivers are not to be lightly inferred and the party
seeking to establish a waiver bears a heavy burden of proof” (id. at p. 1195),
Emergent’s fears about waiving its right to arbitrate are unfounded.
      At oral argument, both counsel argued that our tentative decision could
be read to constrain the trial court’s discretion. We now make clear that the
court’s earlier declaration of in forma pauperis is not dispositive, and
Emergent may conduct the limited discovery into finances the trial court
allows without fear of waiver of arbitration. Addressing Aronow’s concern, we
hold that the trial court has discretion to decide Aronow’s ability to pay
arbitration fees and can do so upon declarations with supporting exhibits or
after conducting an evidentiary hearing.
Conclusion
      Supported by a wealth of jurisprudence, we conclude the trial court has
jurisdiction to address Aronow’s request and, if he demonstrates financial
inability to pay the anticipated arbitration costs, to require Emergent either
to pay Aronow’s share of the arbitrator’s fee or to waive the right to
arbitration.
                                DISPOSITION
      Let a peremptory writ of mandate issue directing the trial court to
vacate its order refusing to lift the stay, to provide Aronow with an
opportunity to demonstrate his inability to pay the arbitrator’s fees and, if


                                       24
necessary, to conduct an evidentiary hearing. If the trial court finds Aronow
is unable to pay the arbitrator’s fee, it should give Emergent the choice either
to pay Aronow’s share of the arbitrator’s fee or to waive the right to arbitrate.
      Aronow is entitled to his costs in this writ proceeding. (Rules of Court,
rule 8.493(a)(1)(A).).




                                       25
                                                _________________________
                                                Ross, J. *


       WE CONCUR:


       _________________________
       Streeter, Acting P.J.


       _________________________
       Brown, J.




A162662 Aronow v. Superior Court


       Judge of the San Francisco Superior Court, assigned by the Chief
       *

Justice pursuant to article VI, section 6 of the California Constitution.
                                     26
Trial Court:         San Francisco County Superior Court

Trial Judge:         Hon. Ethan P. Schulman

Counsel:             Law Offices of Paul J. Steiner, Paul J. Steiner; Gary S.
                     Garfinkle, Maria J. Garfinkle, for Petitioner

                     No appearance for Respondent.

                     Murphy, Pearson, Bradley & Feeney, Harlan B. Watkins,
                     Geoffrey T. Macbride, for Real Parties in Interest




A162662 Aronow v. Superior Court
                                         27